Pollack v Ovadia (2019 NY Slip Op 04491)





Pollack v Ovadia


2019 NY Slip Op 04491


Decided on June 6, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2019

Friedman, J.P., Tom, Kapnick, Kahn, JJ.


9576 162668/15

[*1]Deborah Pollack, et al., Plaintiffs-Respondents,
vAriel Ovadia, Defendant-Appellant.


Ariel Ovadia, appellant pro se.
Law Offices of Steven S. Sieratzki, New York (Steven S. Sieratzki of counsel), for respondents.

Order, Supreme Court, New York County (Melissa A. Crane, J.) entered on or about March 14, 2018, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Although pro se defendant tenant could submit an affirmation rather than an affidavit for religious reasons, the document was still required to be notarized, and therefore the motion court was constrained to reject his unnotarized affirmation (see Slavenburg Corp. v Opus Apparel, 53 NY2d 799, 801 n [1981]; see also John Harris P.C. v Krauss, 87 AD3d 469 [1st Dept 2011]).
Accordingly, the motion was not supported by affidavit or affirmation of facts, and was properly denied (CPLR 3212[b]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 6, 2019
CLERK